Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-12, 14, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee (US 20130337655).
Regarding claim 1. Lee teaches in figs. 1, 2 a reaction chamber comprising: a chamber body (dual load lock chamber 100 [32]/chamber body assembly 103 [33]); an inner lining (will be discussed later, including inner parts of lid liner 127 [35], e.g. 127a and the inner vertical wall portion connecting 127a to rest of 127, fig. 2 and hoop liner 145 [53]); a support assembly (sub support assembly 132 [34]) configured to support a wafer (fig. 2 [34]); and a lifting drive device (160, 161, 169 as parts of a lift assembly [49]); wherein: the inner lining and the support assembly are disposed inside the chamber body (fig. 1, 2, 132 and inner parts of 127, 145 inside 103); the inner lining includes a first inner lining (said inner parts of 127) and a second inner lining (said 145), peripheral walls of the first inner lining and the second inner lining are both continuously enclosed surfaces (the inner wall of 127 encloses around and holds the showerhead, forming opening 127c at bottom [35], figs. 1, 2, 145’s wall forms circular ring/hoop liner [53]); the first inner lining is fixedly connected to the chamber body (said inner wall of 127 is stationary and fixed to/connected to at least wall parts 121/122 of 103, fig. 1 via main body of 127); the second inner lining is coaxially nested with the first inner lining (145 is centrally aligned/concentric w/ and nested/encloses around said inner wall of 127, fig. 1, 2, commensurate w applicant’s figs. 2, 4); the second inner lining is located above the support assembly (figs. 1, 2, same as applicant figs. 2, 4 showing 145 in higher position above and around 132); and the lifting drive device is configured to drive the second inner lining to ascend or descend (fig. 1, 2 showing the lift driving 145 up/down).
Regarding claim 2, Lee teaches the reaction chamber of claim 1, wherein: the lifting drive device includes a cylinder assembly (fig. 1, 2, 160 has a movable cylinder/shaft connected to drive 169) and a lifting bellows (fig. 1, 2, wavy bellows 161 [49]) being retractable(fig. 1, 2), the cylinder assembly is connected to the lifting bellows (shaft is attached to and drives the wavy bellows, fig. 1, 2) and drives the lifting bellows to retract (as disc, fig. 1m 2); and the lifting bellows is connected to the second inner lining and drives the second inner lining to ascend or descend (the wavy bellows is connected to 145 via 144 at top, fig. 1, 2, and moves it up/down as part of the overall drive system 160).  
Regarding claim 3. Lee teaches the reaction chamber of claim 2, wherein:  an accommodating space is disposed at a sidewall of the chamber body (an opening at the bottom of sidewall 122, fig. 1) and is connected to an inner space of the chamber body (the top of the opening is connected to inside 103); the cylinder assembly is disposed inside the accommodating space (fig. 1, the cylinder moves through said opening, fig. 1, 2); and the lifting bellows is disposed inside the inner space of the chamber body (fig. 1, 2 showing that at least part of the bellows is always inside 103).  
Regarding claim 5. Lee teaches the reaction chamber of claim 1, wherein:  the second inner lining is vertically closer to the support assembly than the first inner lining (fig. 1, 2 showing 145 closer to 132 vertically); when the wafer is processed, the lifting drive device drives the second inner lining to descend to a predetermined first position (fig. 2 showing 145 at lower position when wafer is on 132; whether it is processed or not is a matter of intended use and does not structurally limit the apparatus, MPEP 2114); the first inner lining and the second inner lining have an overlapped part of a predetermined length (fig. 1, ,2 they are overlapped at least partially in vert direction); and the wafer is located inside a process area enclosed by the first inner lining and the second inner lining (fig. 2 showing wafer inside rectangular bounded at least on the sides and top edges by the linings).    
Regarding claim 9. Lee teaches the reaction chamber of claim 1, wherein: a wafer transfer opening (openings 325 [57]) is disposed at a sidewall of the chamber body ([57] fig. 3); when feeding or reclaiming, the lifting drive device drives the second inner lining to ascend to a predetermined second position to move the second inner lining above the wafer transfer opening (fig. 1 [51] shows the wafer ready to be transferred; 145 is lifted above the height of the substrate and therefore also above the opening through which the wafer is transferred; furthermore at least upper portions of 145 must be above the opening since it is at the height of the showerhead and the opening must always be lower than the showerhead since it is a permanent block to wafer transfer).  
Regarding claim 10. Lee teaches in figs. 1, 2 a plasma apparatus comprising a reaction chamber, the reaction chamber including: a chamber body, (see claim 1) ;  an inner lining; a support assembly configured to support a wafer (claim 1); and a lifting drive device (claim 1); wherein: the inner lining and the support assembly are disposed inside the chamber body (claim 1, figs. 1, 2); the inner lining,   includes a first inner lining   and a second inner lining (claim 1)  , peripheral walls of the first inner lining and the second inner lining are both continuously enclosed surfaces (claim 1); the first inner lining is fixedly connected to the chamber body (claim 1); the second inner lining is coaxially nested with the first inner lining (claim 1); the second inner lining is located above the support assembly (claim 1); and the lifting drive device is configured to drive the second inner lining to ascend or descend (claim 1).  
Regarding claim 11. Lee teaches the plasma apparatus of claim 10, wherein: the lifting drive device includes a cylinder assembly and a lifting bellows being retractable; the cylinder assembly is connected to the lifting bellows and drives the lifting bellows to retract; the lifting bellows is connected to the second inner lining, and drives the second inner lining to ascend or descend (see claim 2).  
Regarding claim 12. Lee teaches the plasma apparatus of claim 11, wherein: an accommodating space is disposed at a sidewall of the chamber body and is connected to an inner space of the chamber body; the cylinder assembly is disposed inside the accommodating space; and the lifting bellows is disposed inside the inner space of the chamber body (see claim 3).   
Regarding claim 14. Lee teaches the plasma apparatus of claim 10, wherein: the second inner lining is vertically closer to the support assembly than the first inner lining; when the wafer is processed, the lifting drive device drives the second inner lining to descend to a predetermined first position; the first inner lining and the second inner lining have an overlapped part of a predetermined length; and the wafer is located inside a process area enclosed by the first inner lining and the second inner lining (see claim 5).   
Regarding claim 18. Lee teaches the plasma apparatus of claim 10, wherein: a wafer transfer opening is disposed at a sidewall of the chamber body; when feeding or reclaiming, the lifting drive device drives the second inner lining to ascend to a predetermined second position to move the second inner lining above the wafer transfer opening (see claim 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130337655) in view of Yousif (US 20130334199).
Regarding claim 4. Lee teaches the reaction chamber of claim 2, wherein: the cylinder assembly includes: a cylinder (the innermost thin vertical rod in 160 fig. 1); a connector (the top flat portion of the rod, fig. 1); but does not teach a cylinder connector; the cylinder is fixed in the accommodating space by the cylinder connector; however Yousif teaches in fig. 3 at least a cylinder connector (cooling adaptor 380/141 [54 76] which fixes the cylindrical tube 307 [69]); the cylinder is fixed in the accommodating space by the cylinder connector (307 is held to the chamber wall by 380 [76], fig. 1, 380/141 fixing the movable tube); it would be obvious to those skilled in the art at invention time to modify Lee in order to provide cooling and reduce heat damage to the lift as well as vacuum seal it to the chamber to prevent leaks during processing [34 54]; Lee further teaches a cylinder shaft of the cylinder is connected to an upper end of a movable shaft of the lifting bellows by the connector (inner thin rod connects to the top of an intermediate hollow shaft that fixes the bellows via at least the top flat of the innermost rod); an upper end of the lifting bellows is connected to the chamber body (top of the bellows is indirectly/movably connected to chamber wall via 144 to outer most cylinder of 160, fig. 1); a lower end of the lifting bellows is connected to a lower end of the movable shaft (the entirety of bellows is connected to said intermediate shaft, fig. 1); and the second inner lining is connected to the lifting bellows by an inner lining mounting member (145 is movably connected to bellows via the top flat part right below label 144 fig. 1).  
Regarding claim 8. Lee teaches the reaction chamber of claim 3, wherein: the lifting bellows is located outside the peripheral walls of the first inner lining and the second inner lining (fig. 1, the bellows of 160 is far away/outside and peripheral in the radial direction from outer surfaces of said liners); but does not teach a detachable rear cover is disposed at the sidewall of the chamber body in an area corresponding to the lifting bellows, however Yousif teaches in figs. 1, 3 a rear cover (380/141 cooling adaptor as disc in claim 4 which covers the back of the movable lift assembly, fig. 3) is disposed at the sidewall of the chamber body in an area corresponding to the lifting bellows (see fig. 1 showing 141 at the lower side wall 111 and corresponds to bottom of the lift bellows 137) and it would be obvious to those skilled in the art at invention time to modify Lee to provide cooling and reduce heat damage to the lift as well as vacuum seal it to the chamber to prevent leaks during processing [34 54].
Regarding claim 13. Lee in view of Yousif teaches the plasma apparatus of claim 11, wherein: the cylinder assembly includes: a cylinder ; a connector; and a cylinder connector; the cylinder is fixed in the accommodating space by the cylinder connector; a cylinder shaft of the cylinder is connected to an upper end of a movable shaft of the lifting bellows by the connector; an upper end of the lifting bellows is connected to the chamber body; a lower end of the lifting bellows is connected to a lower end of the movable shaft; and the second inner lining is connected to the lifting bellows by an inner lining mounting member (see claim 4).  
Regarding claim 17. Lee in view of Yousif teaches the plasma apparatus of claim 12, wherein: the lifting bellows is located outside the peripheral walls of the first inner lining and the second inner lining; and a detachable rear cover is disposed at the sidewall of the chamber body in an area corresponding to the lifting bellows (see claim 8).  
Claim(s) 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130337655) in view of Hills (US 5685914).
Regarding claim 6. Lee teaches the reaction chamber of claim 5, but does not teach wherein a plurality of ventholes is disposed at a bottom of the second inner lining; and etching byproducts generated in the process area are discharged through the plurality of ventholes, however Hills teaches a plurality of ventholes (holes 126 det desc para. 3) is disposed at a bottom of the second inner lining (bottom of focus ring 114 which is a low shield/liner similar to said second lining, fig. 3); and etching byproducts generated in the process area are discharged through the plurality of ventholes (det desc para. 3); it would be obvious to those skilled in the art at the time of the invention to modify Lee in order to permit particulate contamination to be drawn away and reduce particles contaminating the wafer, det desc para. 3. 
Regarding claim 15. Lee in view of Hills teaches the plasma apparatus of claim 14, wherein a plurality of ventholes is disposed at a bottom of the second inner lining; and etching byproducts generated in the process area are discharged through the plurality of ventholes (see claim 6).     
Claim(s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20130337655) in view of Bera (US 20050224180).
Regarding claim 7. Lee teaches the reaction chamber of claim 5, wherein a gap is formed between the first inner lining and the second inner lining (fig. 1, 2) but does not teach wherein; a width of the gap ranges from 1 mm to 2 mm; and a ratio of the predetermined length and the width of the gap is greater than 7:1, however Bera teaches in [34] that a width of gap 158 between a fixed liner 131 and a movable flow restrictor, similar to said fixed and movable first, second liners, affects the flow and also the height of pins [28], which correspond to same height/length of the flow controller, fig. 2b also controlling flow characteristics; one skilled in the art of fluid dynamics, would notice that altering gap width between the liners and the overall dimensions of the spacing, including length, since fluid dynamics teaches the cross-sectional area of a flow passage to determine the flow velocity, are result effective parameters for fluid flow and it would have been obvious to those skilled in the art at the time of the invention to optimize the width of the gap and ratio of all the dimensions of the gap, including length and width, to control flow and flow characteristics.  
Regarding claim 16. Lee in view of Bera teaches the plasma apparatus of claim 14, wherein: a gap is formed between the first inner lining and the second inner lining; a width of the gap ranges from 1 mm to 2 mm; and  a ratio of the predetermined length and the width of the gap is greater than 7:1 (see claim 7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/             Primary Examiner, Art Unit 1718